DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 August 2022 has been entered.
Claims 1, 3-9, 12-17, 19-20, 23-26, 28-29, 31-35 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, 20, 29 have been considered but are moot in view of the new grounds of rejection presented in this Office Action. Note applicant argues the claims as amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9,13-17, 19-20, 24-26, 28-29, 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Weldemariam et al (US 20200143300) of record, in view of Mehring et al (US 20180336515), in view of Leise et al (US 10,872,381) of record, further in view of Son et al, “Product data quality validation system for product development processes in high-tech industry”, International Journal of Production Research Vol. 49, No. 12, 15 June 2011, 3751-3766, of record.
Regarding claim 1, Weldemariam substantially discloses, teaches or suggests a computing device operating as a validating network node in a process plant on a distributed ledger network comprising:
a transceiver configured to communicate with one or more field devices each performing a physical function to control an industrial process in the process plant and to exchange distributed ledger data with peer network nodes, the distributed ledger data including transactions having process plant data (see at least Figure 1, 0052, 0056-0057), 
Weldermariam does not specifically show the process plant data including at least one of:
(i) product parameter data including characteristics of a product manufactured at the process plant, or
(ii) process parameter data for a process plant entity that contains, transforms, generates, or transfers physical materials within the process plant;
However Weldermariam teaches the smart contract includes a process or procedure (see at least Figure 6C, 0117:“the configuration 650 may represent a communication session, an asset transfer session or a process or procedure that is driven by a smart contract 630 which explicitly identifies one or more user devices 652 and/or 656”). 
Furthermore, it is customary in the art for a process plant to record parameters or data elements associated with processing steps within one or more transactions blocks in a blockchain as shown by Mehring (see at least 0021) and for a process plant data to include product parameter data including characteristics of a product manufactured at the process plant (Mehring 0056). 
it would have been obvious to one of ordinary skill in the art to include product parameter data or process parameter data to the transactions stored in the distributed ledger of Weldermariam in order to securely document any measurable or recordable characteristics of a product or process as taught by Mehring.
Weldermariam further teaches:
identity data for an entity generating the process plant data (see at least 0057), note although Weldermariam does not use the terminology of “process plant" and "industrial process", data gathered from the sensors shown in Figure 1 and field devices taught at paragraphs 0111, 0114 of Weldermariam in the context of a distributed ledger system clearly suggest the claimed process plant and industrial process;
Weldermariam further explicitly teaches obtaining identity data for the field device (see at least 0057 each sensor may be assigned a unique identifier and the registration of a sensor may be added to the blockchain shared ledger). Weldermariam further teaches the concept of a cryptographic signature for an entity at paragraph 0036:"a transaction log which is structured as hash-linked blocks, and each block contains a sequence of N transactions where N is equal to or greater than one. The block header includes a hash of the block's transactions, as well as a hash of the prior block's header. In this way, all transactions on the ledger may be sequenced and cryptographically linked together".
Weldemariam does not specifically show the cryptographic signature provides proof-of-identity of the entity that generated the process plant data. However Leise shows it is well known in the art to include cryptographic proof-of-identity in transactions sent to a blockchain to provide transaction evidence (see at least Leise Figure 6 and related text, the transaction 606 may include data such as a transaction ID, an originator (identified by a cryptographic proof-of-identity, and/or a unique oracle ID), an evidence type, such as video and audio evidence, and a cryptographic hash of the evidence). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a cryptographic signature providing proof-of-identity of the entity that generated the process plant data as taught by Leise in order to securely associate plant data in the distributed ledger system of Weldemariam with the identities of the sensors that generate such plant data;
Weldemariam/ Mehring /Leise further teaches:
a storage media configured to store a copy of the distributed ledger (see at least Weldemariam Figure 1, 0058); and
a processor configured to apply a set of consensus rules to the distributed ledger data received from the peer network nodes (see at least Weldemariam 0078), the processor being further configured to append the distributed ledger data received from the peer network nodes to the copy of the distributed ledger if the distributed ledger data satisfies the consensus rules (see at least Weldemariam 0098);
Weldermarian/ Mehring/Leise does not specifically show:
wherein a quality of a product Is verified when the product is
transferred to another entity using the product parameter data or the
process parameter data included in the distributed ledger for the product.
	However Weldermarian clearly teaches transferring product to
another entity (see at least Weldemariam 0044-0045). Furthermore, it is
customary in the art to verify quality of a product when the product is
transferred to another entity as shown by Son (see at least Figure 1). Since
the quality of a product at one stage affects the next stage of the product in
the design and manufacturing process, it would have been obvious to one
of ordinary skill in the art before the effective filing date of the claimed
invention to include quality verification at time of transfer taught by Son
using product parameter data or process parameter data included in the
distributed ledger of Weldermarian/Mehring/Leise in order to ensure the product transferred meets the standard required at each stage of its production.

	Regarding claim 4, Weldemariam/Mehring/Leise/Son 
 further teaches the
computing device of claim 1, wherein the set of consensus rules include at
least one of: 
formatting requirements for transactions or blocks of transactions;
a mechanism to determine which of the peer network nodes will add a next transaction or block of transactions to the distributed ledger; or
a cryptographic hashing algorithm for hashing the process plant data included in each of the transactions (see at least Weldemariam 0083).

Regarding claim 5, Weldemariam/Mehring/Leise/Son further teaches the computing device of claim 1, wherein the process data validator is further configured to execute code in smart contracts and update state databases for the smart contracts (see at least Weldemariam 0104).

Regarding claim 6, Weldemariam/Mehring/Leise/Son  further teaches or suggests the computing device of claim 1, wherein the process data validator is further configured to disregard the distributed ledger data received from the peer network nodes if the distributed ledger data does not satisfy the consensus rules (see at least Weldemariam 0033).

Regarding claim 7, Weldemariam/Mehring/Leise/Son  further teaches or suggests the computing device of claim 1, wherein the validating network node and the peer network nodes are devices within a same process plant (see at least Weldemariam 0033).

Regarding claim 8, Weldemariam/Mehring/Leise/Son further teaches or suggests the computing device of claim 1, wherein the validating network node and the peer network nodes are devices within a plurality of process plants (see at least Weldemariam 0035).

Regarding claim 9, Weldemariam substantially discloses, teaches or suggests a method for recording data in a process control system using a distributed ledger maintained by a plurality of participants (see at least Figures 4, 7 A), the method comprising:
obtaining, by a computing device, process plant data related to a process control element within a process plant (see at least Figure 4 item 410), note Weldermariam does not use the terminology of “process plant data". However data gathered from the sensors associated with a building taught by Weldermariam in the context of a distributed ledger of Weldermariam clearly suggests the claimed process plant data related to a process control element; 
Weldermariam further teaches the smart contract includes a process or procedure (see at least Figure 6C, 0117:“the configuration 650 may represent a communication session, an asset transfer session or a process or procedure that is driven by a smart contract 630 which explicitly identifies one or more user devices 652 and/or 656”). 
Weldermariam does not specifically show the process plant data including at least one of 
(i) product param3eter data including characteristics of a product manufactured at the process plant ot 
(ii) process parameter data for a process plant entity that contains, transforms, generates of transfers physical materials within the process plant, 
However it is customary in the art for a process plant to record parameters or data elements associated with processing steps within one or more transactions blocks in a blockchain as shown by Mehring (see at least 0021) and for a process plant data to include product parameter data including characteristics of a product manufactured at the process plant (Mehring 0056). 
it would have been obvious to one of ordinary skill in the art to include product parameter data or process parameter data to the process plant data of Weldermariam in order to document any measurable or recordable characteristics of a product or process as taught by Mehring.
Weldermariam further teaches:
generating a transaction, wherein the transaction is stored in the distributed ledger (see at least Figure 4 item 426); 
Weldermariam explicitly teaches obtaining identity data for the field device and augmenting the transaction with identity data for the entity (see at least 0057 each sensor may be assigned a unique identifier and the registration of a sensor may be added to the blockchain shared ledger).
Weldermariam further teaches the concept of a cryptographic signature for an entity at paragraph 0036:"a transaction log which is structured as hash-linked blocks, and each block contains a sequence of N transactions where N is equal to or greater than one. The block header includes a hash of the block's transactions, as well as a hash of the prior block's header. In this way, all transactions on the ledger may be sequenced and cryptographically linked together".
Weldemariam does not specifically show generating a cryptographic signature for an entity that generated the process plant data and augmenting the transaction with the cryptographic signature to provide a proof-of-identity that the entity generated the process plant data:
However, Leise shows it is well Known in the art to include cryptographic proof-of-identity in transactions sent to a blockchain to provide transaction evidence (see at least Leise Figure 6, the transaction 606 may include data such as a transaction ID, an originator (identified by a cryptographic proof-of-identity, and/or a unique oracle ID). 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the claimed features as taught by Leise in order to securely associate plant data in the distributed ledger system of Weldemariam with the identities of the sensors that generate such plant data.
Weldermariam/Mehring/Leise further teaches or suggests augmenting the transaction with at least one of:
(i) the product parameter data, or
(ii) the process parameter data;
(see at least Mehring 0021 process plant to record parameters or data elements associated with processing steps within one or more transactions blocks in a blockchain, 0056 process plant data to include product parameter data including characteristics of a product manufactured at the process plant);
transmitting the transaction to at least one other participant in a distributed ledger network of participants maintaining the distributed ledger (see at least Weldermariam Figure 4 item 447).
Weldermarian/Mehring/Leise does not specifically show:
Verifying a quality of a product when the product is transferred to another entity using the product parameter data or the process parameter data included in the distributed ledger for the product; 
However Weldermarian clearly teaches transferring product to
another entity (see at least Weldemariam 0044-0045). Furthermore, it is
customary in the art to verify quality of a product when the product is
transferred to another entity as shown by Son (see at least Figure 1). 
Since the quality of a product at one stage affects the next stage of the product in the design and manufacturing process, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include quality verification at time of transfer taught by Son using product parameter data or process parameter data included in the distributed ledger of Weldermarian/Mehring/Leise in order to ensure the product transferred meets the standard required at each stage of its production. 

Regarding claim 13, Weldemariam/Mehring/Leise/Son further teaches or suggests the method of claim 9, wherein the data is product tracking data and generating a transaction includes generating a transaction indicating a product has been transferred from a process plant to another entity (see at least Weldemariam 0044-0045).

Regarding claim 14, Weldemariam/Mehring/Leise/Son further teaches the method of claim 9, wherein the data is product parameter data including at least one of: a temperature of a product, a volume of the product, or a chemical composition of the product (see at least 0051), and
wherein the product parameter data is stored in the distributed ledger to verify authenticity of the parameter data for the product when the product is provided to another entity (see at least Weldemariam 0078).

Regarding claim 15, Weldemariam/Mehring/Leise/Son further teaches or suggests the method of claim 9, wherein the distributed ledger network includes a plurality of layers, and further comprising:
in a first instance, generating a transaction to be stored in a first layer of the distributed ledger (see at least Weldemariam 0078); and in a second instance, generating a transaction to be stored in a second layer of the distributed ledger (see at least Weldemariam 0079).

Regarding claim 16, Weldemariam/Mehring/Leise/Son further teaches or suggests the method of claim 15, wherein the first layer of the distributed ledger is public and the second layer of the distributed layer is private (see at least Weldemariam 0082).

Regarding claim 17, Weldemariam/Mehring/Leise/Son further teaches the method of claim 9, wherein the distributed ledger is at least one of: a blockchain, a tangle, a block lattice, or other directed acyclic graph (see at least Weldemariam Figure 7A items 730, 732).

Regarding claim 19, Weldemariam/Mehring/Leise/Son further teaches the method of claim 9, wherein generating a transaction includes generating a transaction including a cryptographic hash value corresponding to the process plant data (see at least Weldemariam 0036).

Claims 20 and 24-26, 28 correspond to systems performing method claims 9 and 15-17, 19 respectively thus are rejected for the same reasons discussed in claims 9 and 15-17, 19 above.

Claims 29 and 32-35 essentially recite the limitations of claims 1 and 4, 6-8 respectively in form of computer program products thus are rejected for the same reasons discussed in claims 1 and 4, 6- 8 above.

Claims 3, 12, 23, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Weldemariam et al (US 20200143300) of record, in view of Mehring et al (US 20180336515), in view of Leise et al (US 10,872,381), of record, in view of Son et al, “Product data quality validation system for product development processes in high-tech industry”, International Journal of Production Research Vol.49, No. 12, 15 June 2011, 3751-3766 of record, further in view of Federico Matteo Bencic et al, “Distributed Ledger Technology: Blockchain Compared to Directed Acyclic Graph", 2018 IEEE 38" International Conference on Distributed Computing Systems, 2018, 2 pages, of record.

Regarding claim 3, Weldemariam/Mehring/Leise/Son teaches the computing device of claim 1, wherein to append distributed ledger data received from peer nodes, the transaction validator is configured to append the block of transactions to the copy of the distributed ledger (see at least Weldemariam Figure 4 item 435); and transmit the block of transactions to at least one of the peer network nodes in the distributed ledger network (see at least Weldemariam Figure 4 item 447);
The difference is Weldemariam/Mehring/Leise/Son does not specifically show wherein to append distributed ledger data received from peer nodes, the transaction validator is configured to solve a cryptographic puzzle based on a block of transactions and add the solution to the cryptographic puzzle to the block of transactions.
However it is well known in the art as shown by Federico Matteo Bencic to use cryptographic puzzles in Proof of Work algorithms in the field of distributed ledger technology (see at least page 1, Ill. Consensus, Federico Matteo Bencic). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include solving a cryptographic puzzle based on a block of transactions and add solution to the block of transition as claimed before the effective filing date of the claimed invention while implementing the computing device of Weldemariam/Mehring/Leise/Son in order to benefit from standardized validation technique when appending distributed ledger data received from peer nodes of Weldemariam/Mehring/Leise/Son.

Regarding claim 12, Weldemariam/Mehring/Leise/Son further teaches the method of claim 9, further comprising:
adding the transaction to a block of transactions (see at least Weldemariam Figure 4 items 410, 415);
The difference is Weldemariam/Mehring/Leise/Son does not specifically show solving a cryptographic puzzle based on the block of transactions and adding the solution to the block of transactions. 
However, it is well known in the art as shown by Federico Matteo Bencic to use cryptographic puzzles in Proof of Work algorithms in the field of distributed ledger technology (see at least page 1, Ill. Consensus, Federico Matteo Bencic). 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include such features while implementing the method of Weldemariam/Mehring/Leise/Son in order to benefit from standardized validation technique when appending distributed ledger data received from peer nodes of Weldemariam/Mehring/Leise/Son;
Weldemariam/Mehring/Leise/Son/Federico Matteo Bencic further teaches:
transmitting the block of transactions to at least one other participant in the distributed ledger network (see at least Weldermariam Figure 4 item 447).

Claim 23 essentially recites the limitations of claim 12 in form of a system thus is rejected for the same reasons discussed in claim 12 above.

Claim 31 essentially recites the limitations of claim 3 in form of a computer program product thus is rejected for the same reasons discussed in claim 3 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, 20, 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,962,965, in view of Son et al, “.Product data quality validation system for product development processes in high-tech industry”, International Journal of Production Research Vol. 49, No. 12, 15 June 2011, 3751-3766, Although the claims at issue are not identical, they are not patentably distinct from each other because they are mere obvious variations/combinations of each other. Independent claims 1, 29 and 9, 20, of the instant application are mere obvious variations/combinations of claims 4, 14 of the U.S. Patent with the added limitation of verification of product quality at time of transfer of a product to another entity, which is not recited in the claims of the U.S. Patent. However it is customary in the art to verify quality of a product when the product is transferred to another entity as shown by Son (see at least Figure 1). Since the quality of a product at one stage affects the next stage of the product in the design and manufacturing process, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include quality verification at time of product transfer taught by Son using product parameter data or process parameter data included in the distributed ledger of the U.S. Patent in order to ensure the product transferred meets the standard required at each stage of its production.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rejeb, “Blockchain Framework for Textile Supply chain management”, © Springer International Publishing AG, part of Springer Nature 2018 S. Chen et al. (Eds.): ICBC 2018, LNCS 10974, pp. 213–227, 2018. https://doi.org/10.1007/978-3-319-94478-4_15, teaches monitoring key parameters in an industrial process to optimize quality of the product.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                         /UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        23 August 2022